Appeal from a judgment convicting the defendant of manslaughter in the second degree, at the February, 1937, term of the County Court. The defendant was an inmate of the prison at Woodbourne in Sullivan county, serving a sentence for robbery in the second degree. On June 8, 1936, after unpleasant conversation with an inmate named Alexander Mazzachi, the defendant struck the latter’s head "with his fist "with such force as to raise Mazzachi from the floor four or five inches, thereby knocking him down and causing his *781head to strike the concrete floor. Mazzachi suffered a fracture of the skull and died therefrom. The defendant contended on the trial that Mazzachi offered to fight with him; that thereupon defendant walked away, but Mazzachi followed him for about seventy feet and attempted to strike him; that the defendant warded off the intended blow, slapped the face of Mazzachi; the latter then stepped aside, came into contact with a table, and accidentally fell upon the floor. The jury found the defendant guilty of manslaughter in the second degree, and there was evidence to warrant this finding. The defendant has also raised questions as to the sufficiency of the indictment, the reception of evidence, the conduct of the trial, and the charge to the jury. We have examined all of these questions, and found no error that would justify a reversal. Judgment of conviction unanimously affirmed. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.